United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-2478
                        ___________________________

  Cecilia Perry, Plaintiff Ad Litem for Christina Brooks, Next of Friend for D.B,
                                  D.B, D.B and D.B

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                  Jermanda Adams

                       lllllllllllllllllllllDefendant - Appellant

City of St. Louis; St. Louis City Justice Center; City of Jennings; City of Jennings
               Detention Center; Demetrius Staples; Kent Menning

                             lllllllllllllllllllllDefendants
                                     ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                          Submitted: December 16, 2020
                              Filed: April 5, 2021
                                 ____________

Before SMITH, Chief Judge, LOKEN and MELLOY, Circuit Judges.
                              ____________

MELLOY, Circuit Judge.

     Defendant Jermanda Adams appeals the district court’s denial of a summary
judgment motion rejecting qualified immunity as against a claim alleging deliberate
indifference to a detainee’s suicide risk. Because Adams’s conduct did not violate
the detainee’s clearly established rights, she is entitled to qualified immunity.
Accordingly, we reverse.

       In this tragic case, a pretrial detainee, DeJuan Brison, committed suicide by
hanging himself in a cell after being transferred from the St. Louis City Justice Center
to the City of Jennings Detention Center. Brison’s mother, on behalf of herself and
other family members, sued several entities and individuals associated with the cities.
Material to the present appeal, they sued Adams alleging she was a St. Louis City
Justice Center Officer who failed to notify detainee intake personnel with the City of
Jennings that Brison was suicidal when St. Louis transferred Brison into Jennings’s
custody. The district court denied summary judgment based on qualified immunity,
and Adams brings this interlocutory appeal to our court pursuant to 28 U.S.C. § 1291.
See Mitchell v. Forsyth, 472 U.S. 511, 530 (1985) (“[A] district court’s denial of a
claim of qualified immunity, to the extent that it turns on an issue of law, is an
appealable ‘final decision’ within the meaning of 28 U.S.C. § 1291 notwithstanding
the absence of a final judgment.”). We review the denial of qualified immunity de
novo. Quraishi v. St. Charles Cty., Mo., 986 F.3d 831, 835 (8th Cir. 2021).

       The factual record on summary judgment is extensive, but we need not recount
all of the details to conduct our analysis. Taking the record in the light most
favorable to the plaintiffs, we can say the following about Adams’s knowledge and
actions surrounding Brison’s transfer. First, the St. Louis City Justice Center had in
place a “Crisis Watch Status” policy that required a rigorous level of supervision over
detainees determined to be at suicide risk: “Full Suicide Watch.” Second, the policy
had a less restrictive watch status for use with detainees determined by a “Qualified
Mental Health Professional” to be “acutely disturbed, but not suicidal or homicidal”:
“Close Observation.” Third, by internal policy, if the St. Louis City Justice Center
transferred a detainee to another facility or jurisdiction, officials were required to
notify the receiving authorities of any watch status and provide a copy of the

                                          -2-
detainee’s “Medical Screening Assessment Form.” Fourth, Brison had been on Full
Suicide Watch while in the custody of the St. Louis City Justice Center. Fifth, a
Qualified Mental Health Professional determined Brison was non-suicidal and moved
him from Full Suicide Watch to the less-restrictive Close Observation status while
Brison was still in St. Louis’s custody. Sixth, Adams was in a position giving rise to
a duty under the local policy to inform receiving officials at Jennings of Brison’s
mental health and watch status. And seventh, Adams did not provide such notice to
Jennings.

       The pending claim against Adams is a 42 U.S.C. § 1983 claim asserting a
violation of the Fourth, Eighth, and Fourteenth Amendments of the United States
Constitution. Plaintiffs allege specifically that Adams exhibited deliberate
indifference to Brison’s substantial risk of suicide by failing to warn intake personnel
at Jennings. A pretrial detainee’s deliberate indifference claim is governed by the
Fourteenth Amendment which extends to detainees at least the same protections that
convicted prisoners receive under the Eighth Amendment. See Kahle v. Leonard,
477 F.3d 544, 550 (8th Cir. 2007). To succeed on such a claim, the plaintiffs must
prove Adams held actual knowledge that Brison was at substantial risk of serious
harm but failed to take reasonable action in response to that known risk. See Farmer
v. Brennan, 511 U.S. 825, 829 (1994) (defining “deliberate indifference” as
“requiring a showing that the official was subjectively aware of the risk”); A.H. v. St.
Louis Cnty., Mo., 891 F.3d 721, 726 (8th Cir. 2018).

       Because Adams is a public official asserting a defense of qualified immunity,
she is immune from suit under § 1983 unless her actions violated constitutional or
statutory rights that were clearly established at the time of the violation. See Howard
v. Kansas City Police Dep’t, 570 F.3d 984, 988 (8th Cir. 2009). For qualified-
immunity purposes, rights are not defined at a broad level of generality. See
Engleman v. Deputy Murray, 546 F.3d 944, 949 n.4 (8th Cir. 2008) (“The Supreme
Court has clearly stated that in establishing qualified immunity, the test must be

                                          -3-
applied at a level of specificity that approximates the actual circumstances of the
case.”). Rather, for a right to have been clearly established at the time of the alleged
violation, there must have existed “circuit precedent that involves sufficiently similar
facts to squarely govern [Adams’s] conduct in the specific circumstances at issue, or,
in the absence of binding precedent, . . . a robust consensus of cases of persuasive
authority constituting settled law.” Graham v. Barnette, 970 F.3d 1075, 1090 (8th
Cir. 2020) (cleaned up). At the end of day, qualified immunity protects “all but the
plainly incompetent or those who knowingly violate the law,” Malley v. Briggs, 475
U.S. 335, 341 (1986), permitting liability only for the transgression of “bright lines,”
not for violations that fall into “gray areas,” Boudoin v. Harsson, 962 F.3d 1034,
1040 (8th Cir. 2020) (citation omitted).

       The question of qualified immunity as against the current § 1983 claim,
therefore, does not ask simply whether Adams’s alleged actions or failures to act
might have violated an internal policy at the St. Louis City Justice Center or whether
as a matter of state law such actions might have constituted negligence. Cole v.
Bone, 993 F.2d 1328, 1334 (8th Cir.1993) (“the issue is whether the government
official violated the Constitution or federal law, not whether he violated the policies
of a state agency”). Similarly, it does not ask whether Adams possessed knowledge
that Brison was at “some risk” yet failed to act. Rather it asks whether on the facts
presented, Adams knew of a substantial risk of serious harm yet failed to act.

       Framed at the level of specificity that the Supreme Court mandates for our
analysis, we understand the specific question we must answer to be as follows: “Does
a transferring officer violate a pretrial detainee’s Fourteenth Amendment rights by
failing to inform a receiving entity that the detainee is on a close-observation status
if a mental health professional has determined that the detainee is not suicidal and if
the applicable close-observation status is, in and of itself, indicative of the absence
of a suicide risk?” Framed in this way, and even assuming that Adams had
knowledge that Brison was on Close Observation, we find no clearly established

                                          -4-
right. Brison was analyzed by a mental health professional and was on a watch status
indicating he was not suicidal. Therefore, this is not a case like Boswell v. Sherburne
County, 849 F.2d 1117, 1122 (8th Cir. 1988), where a jailer with knowledge of a
detainee’s serious medical condition failed to contact medical professionals or advise
incoming jailers as to the detainee’s risk. Here, short of a suicide risk which a mental
health professional found to be absent, the plaintiffs do not identify what risk of
“serious harm” Brison faced and what actual knowledge Adams possessed regarding
any such risk. Of course, detention officers have a general duty to guard reasonably
against known risks of suicide. Coleman v. Parkman, 349 F.3d 534, 538 (8th Cir.
2003). As such, transferring officers generally should strive to convey important
information likely to aid in the protection of inmates’ health and welfare. But, clearly
established and specific constitutional requirements defined under this general rule
do not support the proposition that an officer is required to second-guess a mental
health professional’s judgment as to the substantiality of a suicide risk.

       Plaintiffs rely primarily on an out-of-circuit case, Cavalieri v. Shepard, 321
F.3d 616, 621–22 (7th Cir. 2003), to argue that Adams is not entitled to qualified
immunity. There, the Seventh Circuit affirmed a denial of qualified immunity on
allegations that a transferring officer failed to inform the receiving authorities about
a suicide risk. Unlike the present case, Cavalieri involved no suggestion that a mental
health professional had found the detainee to be non-suicidal. And, material factual
distinctions aside, a single case from a neighboring circuit does not serve as “a robust
consensus of cases of persuasive authority constituting settled law” for qualified
immunity purposes. See Graham, 970 F.3d at 1090.

      We reverse the judgment of the district court.
                      ______________________________




                                          -5-